DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites, “the inner sleeve has a wall thickness of about 40 pm to about 60 pm, preferably about 50 pm.” The abbreviation “pm” is used to denote the unit “picometer,” however the specification (see para. 19) discloses these values as using the unit “µm” (micrometers). The claim should be amended to use the same units as those in the specification.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of co-pending Application No. 16/981,061 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect than the co-pending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding the broadening aspect of the application claim(s), the following comparison between the co-pending application claim(s) and the application claim(s) highlights (see underlined features in the patent claim(s)) what elements have been excluded in the presentation of the application claim(s).

For claim 1:
Co-Pending Application Claim 
Application Claim
22. (Currently Amended) An intravascular blood pump for percutaneous insertion into a patient's blood vessel, comprising a pumping device including an impeller and an electric motor for driving the impeller, the electric motor including a stator and a rotor, the rotor rotatable about an axis of rotation and coupled to the impeller so as to be able to cause rotation of the impeller, the blood pump further comprising an outer sleeve which forms at least a portion of an outer surface of the pumping device, wherein stator components are fixed inside the outer sleeve by means of a casting compound.
25. (Currently Amended) The intravascular blood pump according to claim 22, comprising an inner sleeve to form a cavity in which the rotor is received, the inner sleeve arranged inside the outer sleeve to form an interspace between the inner sleeve and the outer sleeve in which the stator components fixed by the casting compound are disposed.
26. (Currently Amended) The intravascular blood pump according to claim 25, wherein the inner sleeve is made of a ceramic material.
1. (Previously Presented) An intravascular blood pump for percutaneous insertion into a patient's blood vessel, comprising a pumping device including an impeller and an electric motor for driving the impeller, the electric motor including a stator and a rotor, the rotor disposed inside a cavity in the pumping device and rotatable about an axis of rotation and coupled to the impeller so as to be able to cause rotation of the impeller, wherein the cavity is formed by an inner sleeve made of a ceramic material.


Thus it is apparent, for the broadening aspect, that co-pending application claim 26 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer,  Since application claim 1 is anticipated by co-pending application claim 26, with respect to the broadening aspect, then application claim 1 is obvious over co-pending application claim 26 with respect to the broadening aspect.
For dependent claim(s) 10 and 11, the recited limitation(s) are contained in co-pending application claim 26.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 10, 12, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 10, 12, and 13, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,550,017 to Spanier.
Regarding independent claim 1, Spanier teaches an intravascular blood pump for percutaneous insertion into a patient's blood vessel (col. 1, ll. 11-19), comprising a pumping device including an impeller (34) and an electric motor (21) for driving the impeller, the electric motor including a stator (24) and a rotor (26), the rotor disposed inside a cavity in the pumping device (Fig. 2) and rotatable about an axis of rotation and coupled to the impeller so as to be able to cause rotation of the impeller (col. 5, ll. 64 - col. 6, ll. 12), wherein the cavity is formed by an inner sleeve (20) made of a ceramic material (col. 6, ll. 59-67).
Regarding independent claim 13, Spanier teaches a method of manufacturing an intravascular blood pump(col. 1, ll. 11-19),, in particular an intravascular blood pump, the blood pump comprising a pumping device including an impeller (34) and an electric motor (21) for driving the impeller, the electric motor including a stator (24) and a rotor (26), the rotor rotatable about an axis of rotation and coupled to the impeller so as to be able to cause rotation of the impeller (col. 5, ll. 64 - col. 6, ll. 12), the method comprising the steps of: providing an inner sleeve (20) made of a ceramic material (col. 6, ll. 59-67) to form a cavity for receiving the rotor (Fig. 2); and arranging a coil winding (24) on the inner sleeve (Fig. 2) for generating a magnetic field, preferably a rotating magnetic field, to cause rotation of the rotor (col. 5, ll. 64 - col. 6, ll. 12).  
Regarding dependent claims 2-5, 7, 9, and 14, Spanier teaches the intravascular blood pump of claim 1 and method of claim 13 (see above), wherein:
the stator comprises a coil winding (24) arranged on the inner sleeve (Fig. 2) and configured for generating a magnetic field, preferably a rotating magnetic field, to cause rotation of the rotor (col. 5, ll. 64 - col. 6, ll. 12) (claim 2),
further comprising an end piece (30) made of a ceramic material (col. 6, ll. 65-67) and attached to an axial end of the inner sleeve in a fluid tight manner to enclose the cavity (Fig. 3) (claim 3),
the end piece includes a bearing (31) rotatably supporting the rotor, wherein the bearing preferably is a journal bearing (col. 7, ll. 18-20) (claim 4),
wherein the cavity is in fluid communication with a purge line (29, Fig. 2) of the blood pump configured to supply a purge fluid into the cavity (col. 6, ll. 13-25) (claim 5),
wherein electrical connections of the stator are formed at least partially on the inner sleeve (col. 7, ll. 43-59) (claim 7),
wherein the inner sleeve is substantially cylindrical (Fig. 2 and 7) (claim 9),
further comprising the step of attaching an end piece (30) made of a ceramic material (col. 6, ll. 65-67) and attached to an axial end of the inner sleeve in a fluid tight manner to enclose the cavity (Fig. 3), wherein the end piece preferably includes a bearing (31) rotatably supporting the rotor, wherein the bearing preferably is a journal bearing  (col. 7, ll. 18-20) (claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,550,017 to Spanier in view of US 7,798,952 to Tansley et al.
Spanier teaches the blood pump according to claim 1 (see above), but fails to teach:
the stator is sealed against the cavity in a fluid tight manner by the inner sleeve (claim 6),
further comprising an outer sleeve which forms at least a portion of an outer surface of the pumping device, wherein at least a portion of the stator is disposed in an interspace between the outer sleeve and the inner sleeve (claim 11),
the outer sleeve comprises a magnetically conductive material to form a yoke of the electric motor, wherein the outer sleeve preferably comprises a metal or metal alloy (claim 12).  
Tansley teaches a blood pump comprising:
the stator is sealed against the cavity in a fluid tight manner by an inner sleeve (126, col. 6, ll. 54-60) (claim 6),
further comprising an outer sleeve (111) which forms at least a portion of an outer surface of the pumping device (Fig. 6), wherein at least a portion of the stator (112) is disposed in an interspace between the outer sleeve and the inner sleeve (126, Fig. 6) (claim 11),
the outer sleeve comprises a magnetically conductive material to form a yoke of the electric motor, wherein the outer sleeve preferably comprises a metal or metal alloy (col. 7, ll. 26-34) (claim 12).  
Tansley also teaches that isolating and providing a yoke for electric motor stators improves the motor efficiency, in particular the electromagnetic frequency efficiency (col. 7, ll. 25-34). Because Spanier also teaches a blood pump using an electric motor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Spanier by using metallic cover radially outside of the motor stators as taught by Tansley as a combination of prior art elements to achieve the predictable result of improving the electric motor efficiency (Tansley col. 7, ll. 25-34).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,550,017 to Spanier.
Spanier teaches the blood pump according to claim 1 (see above), but fails to teach that the inner sleeve has a wall thickness of about 40 µm to about 60 µm, preferably about 50 µm.
Regarding the limitation of wall thickness of about 40 µm to about 60 µm, preferably about 50 µm, since applicant has not disclosed that having the claimed thicknesses solves any stated problem or is for any particular purpose above the fact that the wall protects and serves as a mounting place for the motor stator, and Spanier teaches a similar tube-shaped casing and it appears that the casing of Spanier would perform equally well with the wall thicknesses as claimed by applicant, it would have been an obvious matter of design choice to modify the pump of Spanier by using said wall thicknesses for the tube-shaped casing as claimed as a simple rearrangement of parts. MPEP 2144.04(VI)(A).

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,550,017 to Spanier in view of US 6,058,593 to Siess.
Spanier teaches the blood pump according to claim 1 and method according to claim 13 (see above), but fails to teach:
the stator, preferably at least the coil winding, is fixed outside the inner sleeve by means of a casting compound, wherein the casting compound preferably comprises a polymer material, preferably a resin, more preferably epoxy (claim 10),
the step of injection-molding a casting compound around the inner sleeve to encapsulate at least the coil winding arranged on the inner sleeve (claim 15). 
Siess teaches a blood pump wherein:
the coil winding (24a) is fixed by means of a casting compound, wherein the casting compound preferably comprises a polymer material, preferably a resin, more preferably epoxy (col. 2, ll. 17-24, col. 4, ll. 16-21) (claim 10),
the step of injection-molding a casting compound around the inner sleeve to encapsulate at least the coil winding arranged on the inner sleeve (col. 2, ll. 17-24, col. 4, ll. 16-21)  (claim 15). 
Siess also teaches that injecting an epoxy around the stator parts protects and connects the stator parts to ensure they remain in the correct position (col. 2, ll. 17-24). Because Spanier also teaches a blood pump using an electric motor with stator windings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Spanier by injecting an epoxy around the stator parts as taught by Siess as a combination of prior art elements to achieve the predictable result of connecting the stator parts to ensure they remain in the correct position (Siess col. 2, ll. 17-24).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745